                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7
                                         CACHET FINANCIAL SERVICES,
                                   8                                                         Case No. 5:16-cv-06862-EJD
                                                        Plaintiff,
                                   9                                                         ORDER DENYING MOTION FOR
                                                 v.                                          SUMMARY JUDGMENT, OR IN THE
                                  10                                                         ALTERNATIVE SUMMARY
                                         C&J ASSOCIATES, INC., et al.,                       ADJUDICATION
                                  11
                                                        Defendants.                          Re: Dkt. No. 194
                                  12
Northern District of California
 United States District Court




                                  13                                          I. INTRODUCTION

                                  14          This is a statutory interpleader action initiated by Cachet Financial Services (“Cachet”)

                                  15   against eighty-two defendants to resolve conflicting claims to $1,886,546.73 (the “Interpleaded

                                  16   Funds”), which Cachet deposited with this Court. Cachet moves for summary judgment or in the

                                  17   alternative partial summary judgment. At issue in the motion is whether Cachet is entitled to

                                  18   recoup $835,748.83 of the Interpleaded Funds. Defendants and Counterclaimants Pacific

                                  19   Diversified Insurance Services, Inc. (“Pacific”) and Robert Talbott, Inc. (“Talbott”) (collectively

                                  20   “Defendants”) oppose the motion. The following parties join in Defendants’ opposition to the

                                  21   motion: Defendant and Counterclaimant Pinnacle Manufacturing Corporation (Dkt. No. 205);

                                  22   Intervenor Gavin De Becker & Associates LP (Dkt. No. 206); and Defendant San Juan Oaks, LLC

                                  23   (Dkt. No. 207). The Court finds it appropriate to take the motion under submission for decision

                                  24   without oral argument pursuant to Civil Local Rule 7-1(b). Based upon all pleadings filed to date,

                                  25   Cachet’s motion will be denied.

                                  26
                                  27

                                  28
                                                                                         1
                                   1                                          II. BACKGROUND1

                                   2          Cachet is an electronic Automated Clearing House (“ACH”) third party service provider

                                   3   that processes a variety of electronic funds transfers (“EFT”) in the form of payroll ACH

                                   4   transfers.2 The transfers commonly take the form of direct deposit payroll and electronic payment

                                   5   processing. The Interpleaded Funds came into Cachet’s possession as a result of its contractual

                                   6   relationship with defendant Pinnacle Workforce Solutions (“Pinnacle”), a company that provides

                                   7   payroll processing services to employers. The remaining eighty-one defendants/counterclaimants

                                   8   are Pinnacle’s employer clients who entered into payroll processing agreements with Pinnacle

                                   9   (Higham Decl. Exs. 1-3) and have asserted claims to the Interpleaded Funds.

                                  10          In March of 2007, Cachet and Pinnacle entered into a “Remarketer Agreement” pursuant to

                                  11   which Cachet provided ACH transaction services for Pinnacle. Succar Decl. Ex 1, Dkt. No.

                                  12   194-1. Pinnacle provided instructions directing Cachet to debit funds from the accounts of
Northern District of California
 United States District Court




                                  13   Pinnacle’s clients, the employers; to aggregate their funds within a general clearing account

                                  14   maintained for Pinnacle by Cachet (“clearing account”); and to credit specific accounts for the

                                  15   purpose of making ACH payroll payments to the employees of Pinnacle’s employer clients. Id. at

                                  16   CFS00018. The “Pricing, Billing and Funding” section of the Remarketer Agreement provided in

                                  17   pertinent part as follows:

                                  18                  CACHET shall deposit funds in [Pinnacle] account(s) for Client
                                                      trust funds, [Pinnacle] fees, and other settlements authorized by
                                  19                  Client to be made to [Pinnacle] within forty-eight (48) hours
                                                      following receipt of collected funds from Client. . . . [Pinnacle]
                                  20                  understands and acknowledges that Cachet is not a bank but that
                                                      Cachet has requested and received regulatory permission to process
                                  21                  EFT transactions through the FRB. [Pinnacle] additionally
                                                      understands that the FRB requires banks and financial institutions to
                                  22

                                  23   1
                                         The Background is a brief summary of the undisputed facts that are relevant to this motion.
                                  24
                                       2
                                         Cachet requests judicial notice of an article entitled, “How the ACH Network and ACH
                                       Payments Work” and a portion of the 2014 National Automated Clearing House Association
                                  25   (“NACHA”) Operating Rules & Guidelines, Incomplete Transactions and the Return of Funding
                                       Debt Entries, both of which are available on the NACHA website. Dkt. No. 199. Cachet’s
                                  26   request is granted. See e.g. Rearden LLC v. Rearden Commerce, 597 F. Supp. 2d 1006, 1013 n.3
                                       (N.D. Cal. 2009) (“The court takes judicial notice of contents of this website and other websites
                                  27   cited herein pursuant to Federal Rule of Evidence 201.”), reversed and remanded on other
                                       grounds, 683 F.3d 1190 (9th Cir. 2012); Caldwell v. Caldwell, 420 F. Supp. 2d 1102, 1105 n.3
                                  28   (N.D. Cal. 2006) (granting judicial notice of a University of California website).
                                                                                           2
                                                      maintain a ten (10) percent reserve with the FRB to guarantee the
                                   1                  EFT transactions processed. [Pinnacle] agrees to make these
                                                      required funds available and to maintain the required reserve at
                                   2                  Cachet for the sole purpose of meeting the required FRB reserve.
                                   3   Id. The “Liability” section of the Remarketer Agreement included the following provision:

                                   4   “[Pinnacle] shall fund any NSF return or other returned item until the item in question has been

                                   5   fully resolved.” Id. at CFS00019.

                                   6          On September 27, 2016, Pinnacle’s clearing account with Cachet was overdrawn in the

                                   7   amount of $1,395,748.83. Cachet’s Separate Stmt. of Undisputed Material Facts (“SSUF”) No. 7.

                                   8   Cachet immediately contacted Pinnacle to advise it that its account had been suspended pending

                                   9   complete funding of its existing account overdraft. Succar Decl. ¶ 8. Pinnacle promised to

                                  10   resolve the overdraft by providing a prompt wire transfer payment. Id. Cachet advised Pinnacle

                                  11   that two conditions had to be met for Cachet to reinstate service: (1) Pinnacle must resolve the

                                  12   overdraft by providing the wire transfer; and (2) “the ACH collection for the direct deposits be
Northern District of California
 United States District Court




                                  13   settled within Cachet’s clearing account for Pinnacle.” Id. ¶ 9. Cachet further advised that

                                  14   “[o]nce Pinnacle satisfied its account overdraft, Cachet would then release the collected funds for

                                  15   the direct deposit payments from the clearing account.” Id. Pinnacle agreed to these terms

                                  16   without notifying any of its employer clients and Cachet processed Pinnacle’s collection

                                  17   instructions onto the ACH Network. Id. ¶ 10. Pinnacle, however, did not meet its obligation to

                                  18   resolve the overdraft; Pinnacle wired $560,000 instead of the full $1,395,748.83 and the account

                                  19   remained overdrawn by $835,748.83. Id.

                                  20          Cachet immediately contacted Pinnacle regarding the overdraft. Id. Pinnacle’s staff told

                                  21   Cachet that it did not have access to funds and that the only person who did, Mr. McEwan, was

                                  22   incapacitated due to a medical emergency.3 Id. Nevertheless, Pinnacle’s staff assured Cachet that

                                  23   the outstanding balance would be resolved by the next day, September 28, 2016. Id.

                                  24          On September 28, 2016, Cachet had a net sum of $2,608,226.41 in the clearing account

                                  25   after processing Pinnacle’s collection instructions. Id. ¶ 11. Pinnacle’s instructions directed the

                                  26
                                       3
                                  27     Cachet requests that the court take judicial notice of the fact that Mr. McEwan pled guilty to wire
                                       fraud in connection with the events at issue here. Dkt. No. 208. The request is granted pursuant to
                                  28   Federal Rule of Evidence 201.
                                                                                          3
                                   1   transfer of $459,127.04 into Pinnacle’s tax clearing account for the benefit of Christopher Ranch

                                   2   LLC, which left $2,149,099.37 in the clearing account. Id. Cachet did not receive any further

                                   3   wire transfers from Pinnacle and accordingly re-suspended Pinnacle’s account. Id. ¶ 12.

                                   4          On or before October 18, 2016, a number of banks acting on behalf of Pinnacle’s clients

                                   5   executed ACH returns totaling $262,552.64, which left a balance of $1,886,546.73 in the clearing

                                   6   account. Id. ¶ 14.

                                   7          Cachet set off Pinnacle’s clearing account to recover the $835,748.83 (the overdrawn

                                   8   balance that had existed on September 27, 2016), filed the instant interpleader action in November

                                   9   of 2016 (Dkt. No. 1), and deposited the remaining funds from the clearing account with the court

                                  10   (Dkt. No. 138). Cachet characterizes the setoff as a “routine internal accounting balance.”

                                  11   Cachet’s Mot. for Summary Judg. 15, Dkt. No. 194. Later Cachet filed a motion for discharge,

                                  12   which the court denied. Dkt. No. 179. The court also ordered Cachet to deposit the $835,748.83
Northern District of California
 United States District Court




                                  13   that Cachet had kept (id.) and Cachet complied (Dkt. No. 181).

                                  14          Three Defendants, Pacific, Talbott and Pinnacle Manufacturing Corp. have filed

                                  15   counterclaims against Cachet seeking to recover the amounts Cachet debited from their respective

                                  16   accounts. Dkt. Nos. 140, 149, 150. These three Defendants allege that at the time Cachet debited

                                  17   their accounts Cachet had no intention of crediting their employees’ accounts with Defendants’

                                  18   funds. Litigation of the counterclaims is stayed pending completion of the Special Master’s claim

                                  19   determination process and submission of the Special Master’s final report on distribution of the

                                  20   Interpleaded Funds. Dkt. No. 147.

                                  21                                            III. STANDARDS

                                  22          A motion for summary judgment should be granted if “there is no genuine dispute as to

                                  23   any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

                                  24   56(a); Addisu v. Fred Meyer, Inc., 198 F.3d 1130, 1134 (9th Cir. 2000). The moving party bears

                                  25   the initial burden of informing the court of the basis for the motion and identifying the portions of

                                  26   the pleadings, depositions, answers to interrogatories, admissions, or affidavits that demonstrate

                                  27   the absence of a triable issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

                                  28
                                                                                         4
                                   1   If the issue is one on which the nonmoving party must bear the burden of proof at trial, the moving

                                   2   party need only point out an absence of evidence supporting the claim; it does not need to disprove

                                   3   its opponent's claim. Id. at 325.

                                   4          If the moving party meets the initial burden, the burden then shifts to the non-moving party

                                   5   to go beyond the pleadings and designate specific materials in the record to show that there is a

                                   6   genuinely disputed fact. Fed. R. Civ. P. 56(c); Celotex Corp., 477 U.S. at 324. A “genuine issue”

                                   7   of material fact for trial exists if the non-moving party presents evidence from which a reasonable

                                   8   jury, viewing the evidence in the light most favorable to that party, could resolve the material issue

                                   9   in his or her favor. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248-49 (1986). The court must

                                  10   draw all reasonable inferences in favor of the party against whom summary judgment is

                                  11   sought. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). However,

                                  12   the mere suggestion that facts are in controversy, as well as conclusory or speculative testimony in
Northern District of California
 United States District Court




                                  13   affidavits and moving papers, is not sufficient to defeat summary judgment. Id. (“When the

                                  14   moving party has carried its burden under Rule 56(c), its opponent must do more than simply

                                  15   show that there is some metaphysical doubt as to the material facts.”); Thornhill Publ’g Co. v.

                                  16   GTE Corp., 594 F.2d 730, 738 (9th Cir. 1979). Instead, the non-moving party must come forward

                                  17   with admissible evidence to satisfy the burden. Fed. R. Civ. P. 56(c).

                                  18          “If the nonmoving party fails to produce enough evidence to create a genuine issue of

                                  19   material fact, the moving party wins the motion for summary judgment.” Nissan Fire & Marine

                                  20   Ins. Co. v. Fritz Cos., Inc., 210 F.3d 1099, 1103 (9th Cir. 2000). “But if the nonmoving party

                                  21   produces enough evidence to create a genuine issue of material fact, the nonmoving party defeats

                                  22   the motion.” Id.

                                  23                                            IV. DISCUSSION

                                  24   A. Cachet’s Claim

                                  25          Cachet contends that it is entitled to recover $835,748.83 of the Interpleaded Funds as a

                                  26   setoff for Pinnacle’s overdraft balance either on a priority or a pro-rata basis. Cachet reasons that

                                  27   California law upholds the practice of a depository institution recouping overdraft balances

                                  28
                                                                                         5
                                   1   resulting from NSF transactions. In support of this position, Cachet cites to Miller v. Bank of

                                   2   America, (“Miller I”), 46 Cal.4th 630, 638 (2009); Miller v. Bank of America, (“Miller II”), 213

                                   3   Cal. App. 4th 1 (2013); and DeBartolo v. Bank of America, No. 08-5553 VRW, 2009 WL

                                   4   3584125 (N.D. Cal. 2009). None of these cases establish Cachet’s right to a setoff under the

                                   5   particular facts of this case. In Miller I, account holders who deposited Social Security or other

                                   6   public benefit funds into checking or savings accounts and then overdrew those accounts brought

                                   7   suit to challenge defendant Bank of America’s (“Bank”) practice of recouping overdrafts and

                                   8   insufficient fund fees from the public benefit funds. The California Supreme Court held that the

                                   9   Bank’s practice did not run afoul of the Court’s earlier decision in Kruger v. Wells Fargo Bank, 11

                                  10   Cal.3d 352 (1974) (analyzing bank’s right to a setoff pursuant to California Civil Code section

                                  11   3054, the banker’s lien act, and holding that bank may not exercise its right of set off against

                                  12   deposits derived from unemployment and disability benefits, which are protected from the claims
Northern District of California
 United States District Court




                                  13   of creditors), and that the practice was permissible under California Financial Code section 864

                                  14   (hereinafter “section 864”), which prescribed the manner in which banks may set off debts.

                                  15           Unlike the Bank in Miller I, Cachet is not a bank but an electronic ACH seeking a setoff

                                  16   for an overdraft balance. The “Remarketer Agreement” expressly states that Cachet “is not a bank

                                  17   but that Cachet has requested and received regulatory permission to process EFT transactions

                                  18   through the FRB.” Id. at CFS00018. Section 864 applies to banks, not to ACHs. Moreover,

                                  19   section 864 was repealed in 2011. Cachet has cited no authority and has not put forth a

                                  20   compelling reason why an ACH, especially an ACH like Cachet who contractually agreed to

                                  21   process EFTs for Pinnacle’s clients’ payroll, should be able to exercise the right to set off in a

                                  22   manner similar to a bank. Therefore, the court finds that Miller I does not provide legal authority

                                  23   for Cachet to set off in this case. The Miller II and DeBartolo cases similarly raise challenges to a

                                  24   bank’s practice of balancing customers’ accounts by applying account credits against account

                                  25   debits. Miller II, 213 Cal. App. 4th at 1; DeBartolo v. Bank of America, 2009 WL 3584125, at *1.

                                  26   Therefore, Miller II and DeBartolo also provide no legal authority for an ACH such as Cachet to

                                  27   set off in this case.

                                  28
                                                                                          6
                                   1          The only case cited by Cachet that bears any similarity to the present case is Lonely

                                   2   Maiden Productions, LLC v. GoldenTree Asset Management, LP, 201 Cal. App. 4th 368, 386

                                   3   (2011). In Lonely Maiden, film clients used Axium International, Inc. (“Axium”) for payroll

                                   4   processing. Lonely Maiden, 201 Cal. App. 4th at 373. The film clients and Axium “signed

                                   5   written service agreements which provided that Axium would serve as the joint employer of the

                                   6   cast and crew for each film; the film clients would provide all relevant payroll details to Axium;

                                   7   Axium would calculate, inter alia, wages and withholdings; Axium would invoice the film clients

                                   8   for the amounts due; and once the film clients transferred the invoiced amounts, Axium would

                                   9   issue payroll checks to cast and crew and pay withholdings to the appropriate entities.” Id.

                                  10   Axium defaulted on a loan and the lender, who had a perfected security interest in Axium’s

                                  11   general deposit accounts, foreclosed on the accounts. Id. The film clients sued the lender to

                                  12   recover the funds they had paid to Axium, alleging that when Axium defaulted, the lender forced
Northern District of California
 United States District Court




                                  13   Axium to aggressively invoice and collect money from the film clients. Id. at 373-74. The film

                                  14   clients alleged that the invoices amounted to affirmative representations by Axium and the lender

                                  15   that the funds would be used for no other purpose but paying wages, residuals and withholdings.

                                  16   Id. at 374. The trial court rejected the film clients’ tort claims and various theories of liability

                                  17   based upon trust and agency law and granted summary judgment in favor of the secured lender,

                                  18   and the appellate court affirmed. Id. at 387.

                                  19          The Lonely Maiden case is clearly distinguishable from the present case in one critical

                                  20   respect. The lender in Lonely Maiden had a perfected security interest in Axium’s general deposit

                                  21   accounts. Here, there is no evidence that Cachet has a perfected security interest in the

                                  22   $835,748.83 in the clearing account. To the contrary, Cachet has admitted that it did not have a

                                  23   security interest at all in the funds that it withdrew from Defendants’ bank accounts in September

                                  24   of 2016. Cachet’s Resp. to Talbott’s First Req. for Admis. No. 12 (Dkt. No. 204-4); Cachet’s

                                  25   Resp. to Pacific’s First Req. for Admis. No. 13 (Dkt. No. 204-4).

                                  26          Although somewhat unclear, Cachet’s next argument appears to assert that because there

                                  27   was an overdraft, Cachet was a creditor and became a “secured” creditor by operation of

                                  28
                                                                                           7
                                   1   California Commercial Code section 9312(b)(3). Cachet’s Rep. 1, 4. Section 9312(b)(3) provides

                                   2   that “[a] security interest in money may be perfected only by the secured party’s taking possession

                                   3   under Section 9313.” Cal. Com. Code § 9312(b)(3). Cachet’s argument has no merit. As

                                   4   discussed previously, Cachet has not presented evidence that it had a security interest in the

                                   5   $835,748.83. Moreover, section 9312(b)(3) does not create a security interest in money; instead it

                                   6   explains how to perfect a security interest in money.

                                   7          Cachet next contends that Lonely Maiden supports its right of setoff, at least in principle,

                                   8   because the court stated:

                                   9                  “It is a firmly established principle that if a recipient of funds is not
                                                      prohibited from using them as his own and commingling them with
                                  10                  his own monies, a debtor-creditor, not a trust, relationship exists”.)
                                                      In the absence of a trust, Axium and the film clients had no more
                                  11                  than a debtor-creditor relationship.
                                  12   Lonely Maiden, 201 Cal. App. 4th at 380 (internal quotes and citation omitted). Applying the
Northern District of California
 United States District Court




                                  13   principle above, Cachet contends that it collected funds in accordance with Pinnacle’s ACH

                                  14   transaction instructions and with the express permission of the employers; that there was no trust

                                  15   relationship created; and that Cachet had a right to seize and apply the monies in its possession

                                  16   after Pinnacle defaulted on its contract with Cachet. Cachet, however, has not presented

                                  17   undisputed evidence that it had a right to use the funds collected from Pinnacle’s clients as its

                                  18   own. In the absence of such evidence, the principle cited, which was premised on receipt of funds

                                  19   being “not prohibited from using them as his own,” is inapplicable. Moreover, the Remarketer

                                  20   Agreement includes provisions that support Defendants’ contention that Cachet’s authorization to

                                  21   debit Pinnacle’s employers’ accounts was limited to the sole purpose of funding payroll and tax

                                  22   obligations. Succar Decl. Ex 1, Dkt. No. 194-1.

                                  23   B. Defendants’ Counterclaims

                                  24          Cachet contends that all of the counterclaims are moot and should be dismissed. Cachet’s

                                  25   Mot. 19, Dkt. No. 200. Cachet also contends that the counterclaimants lack standing. Id. The

                                  26   counterclaims are stayed (Dkt. No. 147) and therefore are not the proper subject of this motion for

                                  27   summary judgment.

                                  28
                                                                                          8
                                   1                                            V. CONCLUSION

                                   2          For the reasons set forth above, Cachet has failed to establish it is entitled to a setoff on a

                                   3   priority or pro rata basis. Accordingly, Cachet’s motion for summary judgment is DENIED.4

                                   4          IT IS SO ORDERED.

                                   5   Dated: March 29, 2019

                                   6                                                     ______________________________________
                                                                                         EDWARD J. DAVILA
                                   7                                                     United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24
                                       4
                                  25     Cachet argues in a footnote in its reply brief that its motion for summary judgment should be
                                       granted in its favor against (1) the parties who joined in the motion because this type of joinder is
                                  26   not explicitly authorized in the Federal Rules of Civil Procedure and (2) any party who failed to
                                       file an opposition to the motion. The argument is without merit. The failure to file an opposition
                                  27   to a summary judgment motion “does not excuse the moving party’s affirmative duty under Rule
                                       56 to demonstrate its entitlement to judgment as a matter of law.” Martinez v. Stanford, 323 F.3d
                                  28   1178, 1182 (9th Cir. 2003). Cachet has not met this burden.
                                                                                           9
